Citation Nr: 1825886	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than May 7, 2015, for the assignment of an initial 30 percent disability rating for a skin disability and earlier than January 13, 2009 for the grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The Veteran had active military service from January 1990 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which implemented the Board's January 2014 decision granting service connection for a skin disability and assigning a noncompensable disability rating, effective January 13, 2009.  

In a June 2015 rating decision, the RO increased the disability rating for the Veteran's skin disability to 30 percent, effective May 7, 2015.  


FINDINGS OF FACT

1.  Entitlement to service connection for a skin disability was denied in a March 2007 rating decision.  The Veteran was notified of this denial and his procedural rights in a letter dated in March 2007.  He did not submit a Notice of Disagreement (NOD) and no new and material evidence was received within one year of the March 2007 rating decision.  

2.  The Veteran re-filed his claim of service connection for a skin disability in January 2009.  Service connection was ultimately awarded and a noncompensable rating was assigned, effective January 13, 2009, and a 30 percent disability rating was assigned, effective May 7, 2015.  

3.  The Veteran's service-connected dermatitis and eczema fluctuates and at worse affects 20 to 40 percent of his entire body.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 13, 2009, for the award of service connection for a skin disability have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.159, 3.160, 3.400 (2017).  

2.  As of January 13, 2009, the criteria for an initial rating of 30 percent for a skin disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  

The issues adjudicated herein stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

For the claims adjudicated herein, service treatment and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Furthermore, VA examinations were performed in February 2011 and May 2015.  These examinations were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's skin disability.  

Next, the Board will proceed to the merits.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).

It is well established that the effective date for a reopened claim, after a final adjudication, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F. 3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Factual Background and Analysis

In the present case, the Veteran filed a claim of service connection for a skin disability in August 2006.  This issue was adjudicated in a final rating decision in March 2007.  The Veteran was notified of this decision and his appellate and procedural rights in a letter dated in March 2007.  The Veteran did not submit a Notice of Disagreement (NOD).  Additional VA treatment records were uploaded to the file in December 2007.  Although this evidence was new, it was material to the claim given that it did not relate to an unestablished fact necessary to substantiate a claim, i.e., it did not indicate that the Veteran's skin disability was related to service.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board finds that no new and material evidence was submitted within the one-year appeal period.  Thus, the decision denying service connection for a skin disability became final in March 2008.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Additionally, in its January 2014 decision, the Board also found that the March 2007 rating decision that denied the original claim for service connection became final.  The RO made a similar finding in the June 2016 statement of the case.

Subsequently, the Veteran re-filed his claim for service connection for a skin disability and the RO received it on January 13, 2009.  Service connection for a skin disability was awarded in a March 2015 rating decision, effective January 13, 2009.  In his notice of disagreement and substantive appeal documents, the Veteran contends that his skin rating should go back to 2006 when he originally filed.  However, the Board finds that the evidence of record supports the RO's assignment of the January 2009 date as it is in accordance with applicable laws and regulations.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2), (r).  Under the fact patten noted above, the Board finds that an earlier effective for the award of service connection is not allowed.  Accordingly, the current time period on appeal is from January 13, 2009, to the present.  

The Veteran's skin disability has been assigned an initial noncompensable rating from January 13, 2009, to May 7, 2015, and an initial rating of 30 percent thereafter pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  For the reasons set forth below, the Board finds that a 30 percent disability rating is warranted from January 13, 2009, to the present.  

Diagnostic Code 7806, in pertinent part, provides that a 10 percent rating is warranted for skin disability covering at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disability affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systematic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is given for a skin disability affecting more than 40 percent of the entire body or exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

The record reveals that the Veteran has been diagnosed with dermatitis and eczema.  In January 2010, a history of lesions of the legs was reported and he was using a topical treatment for his dermatitis.  In August 2010, VA treatment reports indicate that the Veteran had edema and dermatitis.

A VA examination was performed in February 2011.  Physical examination revealed dermatitis and eczema located over the Veteran's lower extremities, inner thigh, and lower abdomen.  The skin disability revealed the following characteristics: crusting, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, and limitation of motion.  Skin lesions were over none of his exposed areas and over two percent of his entire body.  For the prior 12 months, the Veteran reported using a daily topical cream.  

The Veteran reported to the VA for skin irritation in November 2012.  His skin disability was initially limited to his lower extremities but had spread above his groin and lower abdomen.  His skin disability worsened with the change of weather.  Physical examination revealed 2-3 mm hyperpigmented macules in the lower extremities which became large confluent macules, anterior and posteriorly in the lower legs, and more scattered in the upper extremities.  He used a topical cream.  

The Veteran's VA treatment records dated in November 2014 reveal his follow up treatment for chronic eczema and his active medications included a topical cream.  

The Veteran underwent a VA examination in May 2015.  Physical examination revealed no scarring or disfigurement.  He had been using topical corticosteroids constantly for his eczema for the prior 12 months.  Physical examination revealed eczema over 20 to 40 percent of his total body area and none of his exposed area.  He had infections of the skin over less than 5 percent of his total body area and none of his exposed area.  

After a review of the evidence, the Board finds that the criteria for a rating of 
30 percent for dermatitis and eczema is warranted for the entire time period.  In this regard, the evidence reveals that the Veteran's skin disability fluctuates over time.  Specifically, his November 2012 VA treatment note indicated that his skin disability worsened with change of weather and had spread to his upper and lower extremities.  Furthermore, the May 2015 VA examination indicated that his skin disability covered 20 to 40 percent of his total body area.  The Board acknowledges the February 2011 VA examination which indicated that his skin disability covered only 2 percent of his total body area.  However, subsequent records reveal that his skin disability fluctuated, which is a fact not addressed by the February 2011 examiner.  Accordingly, the Board finds that in order to produce the greatest degree of stability of the Veteran's service-connected skin disability, a 30 percent disability rating is warranted for the entire period of this appeal.  See 38 C.F.R. § 3.344(a) ("Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations.").  

A higher rating is not warranted because there is no evidence that the dermatitis or eczema affected more than 40 percent of his entire body or exposed areas or that there was constant or near-constant systemic therapy for any12-month period.  Indeed, the Veteran has only treated with topical therapy throughout the entire appeal period.  

The Board has considered all additional potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's skin disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  In light of the above evidence, the Board finds that a 30 percent disability rating, but no higher, is warranted for the Veteran's service-connected skin disability from the effective date of service connection.


ORDER

An earlier effective date of January 13, 2009, but not before, for the award of a 
30 percent initial disability rating for a skin disability (eczema and dermatitis) is granted.  

An effective date earlier than January 13, 2009 for the grant of service connection for a skin disability is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


